Exhibit A




INSIDER TRADING POLICY




1.

General Purpose




Federal securities laws prohibit the purchase or sale of securities by persons
who are aware of material nonpublic information about a company, as well as the
disclosure of material, nonpublic information about a company to others who then
trade in the company’s securities. These transactions are commonly known as
“insider trading.”




Insider trading violations are heavily pursued by the Securities and Exchange
Commission and the U.S. Attorney Offices and are punished.  While the regulatory
authorities concentrate their efforts on individuals who trade, or who provide
inside information to others who trade, the Federal securities laws also impose
potential liability on companies and other “controlling persons” if they fail to
take reasonable steps to prevent insider trading by company personnel.




The Board of Directors of Oak Ridge Energy Technologies, Inc., a Colorado
corporation, has adopted this Insider Trading Policy (the “Policy”) both to
satisfy Oak Ridge’s obligation to prevent insider trading and to help Oak Ridge
personnel avoid the consequences associated with violations of the insider
trading laws.  For purposes of this policy, the “Company” includes both Oak
Ridge Energy Technologies, Inc. and its subsidiaries (hereinafter referred to as
Oak Ridge, we or us).




This Policy is also intended to prevent even the appearance of improper conduct
on the part of anyone employed by or associated with Oak Ridge, not just
so-called “insiders.”  Everyone within Oak Ridge has worked very hard over the
last decade to establish Oak Ridge as a company known for integrity and ethical
conduct, and Oak Ridge cannot afford to have that reputation damaged.




A copy of this Policy is to be delivered to all current and new employees and
consultants upon the commencement of their relationships with Oak Ridge.




2.

Persons Covered




This Policy refers to an “insider” and we wish to define it herein.  Insiders of
Oak Ridge are defined as (a) members of our Board of Directors, corporate
officers and employees; (b) consultants to Oak Ridge or other persons associated
with Oak Ridge and/or its subsidiaries, including distributors, sales agents or
other partners that may, in the course of their work with Oak Ridge, receive
access to confidential, material non-public information; and (c) household and
immediate family members of those listed in (a) and (b) above.








--------------------------------------------------------------------------------



3.

Definitions




A)

Material non-public information:  Material non-public information is defined to
be information that is not known to persons outside the immediate company that
could be relied upon or considered significant to an investor making a decision
to buy or sell Oak Ridge securities.  It is currently very difficult to define
each and every category under this heading.  However, any information that
should be considered sensitive and non-public material includes but is not
limited to the following:




i)

Financial results;

ii)

Future Earnings or Losses;

iii)

News of a pending or proposed sale, merger or acquisition;

iv)

Acquisitions, Mergers or Divestitures;

v)

Impending bankruptcy or financial liquidity problems;

vi)

Major changes in senior management;

vii)

Stock dividends or splits;

viii)

New equity or debt offerings;

ix)

Large contracts in a pending status or in discussion.




Remember, anyone who is reviewing your securities transactions will be doing so
after the fact, with the benefit of hindsight.  As such, before engaging in any
transaction, you should carefully consider how the others might view the
transaction.




B)

Black-Out Periods:  A “Black-Out Period” is a time before and after a
significant event wherein an insider may not buy or sell Oak Ridge securities
without violating this Policy.  




There are four Black-Out Periods for insiders of Oak Ridge.  These include
twenty (20) days prior to the release of financial results for the periods
ending March 31, June 30, September 30 and December 31 of each year and end
after three full trading days of Oak Ridge securities on the OTCBB (or any other
recognized nation medium of which Oak Ridge securities publicly trade [“Other
Medium”]) after the results are announced for the preceding fiscal period.  If
the last day of the month falls on a weekend, the Black-Out Period will start at
the close of business on the last trading day prior to the weekend.




Additional Black-Out Periods may occur when other material events occur, such as
a press release sent out to the public, wherein only a select few persons have
knowledge of the event.  If you are one of these individuals, or if it would
appear to an outsider that you were likely to have had access to such
information related to the event, then you will not be allowed to purchase or
sell Oak Ridge securities so long as the event remains non-public information
and for three full trading days of Oak Ridge securities on the OTCBB or Other
Medium after the event is made public.




Also, Oak Ridge may occasionally issue interim earnings guidance or other
potentially material information by filing with the Securities and Exchange
Commission a Form 8-K or by other means designed to achieve widespread
dissemination of the information.  You should anticipate that trades are
unlikely to be pre-cleared while Oak Ridge is in the process of





2







--------------------------------------------------------------------------------

assembling the information to be released and until the information has been
released and fully absorbed by the public market.  The existence of an
additional Black-Out Period will not be announced.  If you request pre-clearance
of a transaction in Oak Ridge’s securities during an additional Black-Out
Period, you will be informed of the existence of a Black-Out Period, but you may
not be advised of the reason for the Black-Out.




If you are made aware of the existence of an additional Black-Out Period, you
should not disclose the existence of the Black-Out Period to any other person.
 Whether or not you are designated as being subject to an additional Black-Out
Period, you still have the obligation not to purchase or sell Oak Ridge
securities while you are aware of the material non-public information.




C)

Securities:  Securities of Oak Ridge are defined as common stock, preferred
stock, options to purchase stock, warrants, convertible debt and/or derivative
securities.




These Black-Out Periods do not apply to the exercise of Stock Option Agreements
for Rule 144 common stock of Oak Ridge that are issued by Oak Ridge or other
stock issuances approved by the Board of Directors.




4.

Policy




v

No insider may buy or sell Oak Ridge securities at any time when they have
material non-public information relating to Oak Ridge.

v

No insider may buy or sell securities of another company at any time when they
have material non-public information about that company, including, without
limitation, any company that we conduct ordinary business with, such as
customers, vendors or suppliers, when that information is obtained during the
course of his/her employment with Oak Ridge.

v

No insider may disclose material non-public information to third parties, to any
other person, including family members, or make recommendations or express
opinions on the basis of material non-public information with regard to trading
securities.

v

No insider who receives or has access to our material non-public information may
comment on the stock price movement or rumors of other corporate developments
that are of possible significance to the investing public, unless it is part of
his/her job description (e.g. Investor Relations) or you have been specifically
pre-authorized by the Oak Ridge CEO or CFO in each instance.

v

If you comment on stock price movement or rumors and/or disclose material
non-public information, you should immediately contact Oak Ridge’s Chief
Compliance Officer.

v

No insider may buy or sell our securities during any of the four Black-Out
Periods that occur each fiscal year or any other Black-Out Period.

v

This Policy continues in effect until the end of the first Black-Out Period
after termination of employment or other relationship with Oak Ridge.








3







--------------------------------------------------------------------------------



5.

Special Rules




If a concern or question relating to your status within Oak Ridge (insider or
not, etc.) should arise, please contact the Chief Compliance Officer.




A)

Special Rules applicable to the Board of Directors, those officers of Oak Ridge
who are subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (persons subject to reports on Forms 3, 4, and 5), and
other employees who may be designated from time to time by Oak Ridge’s
Compliance Officer.




a.

In addition to the restrictions related to the trading of Oak Ridge securities
as defined in Section 4 above, insiders shall not purchase or sell any Oak Ridge
securities, except:




i.

After first consulting with and pre-clearing such transaction with the Oak
Ridge’s Compliance Officer;




ii.

Only during the period commencing at the opening of the fourth full day after
earnings are released with respect to the preceding fiscal quarter and ending
twenty (20) days prior to the end of the current fiscal quarter.




b.

In addition to the restrictions related to the trading of Oak Ridge securities
as defined in Section 4 above, insiders shall:




i.

Not engage in short sales of Oak Ridge securities;




ii.

Not buy or sell put options, call options or other derivatives of the Oak
Ridge’s securities.




c.

In addition to the restrictions related to the trading of Oak Ridge securities
as defined in Section 4 above, insiders shall:




i.

Comply with SEC Rule 10b-5 with his/her broker when placing sales of Oak Ridge
securities near a Black-Out Period Date.




B)

Special Rules applicable to officers of Oak Ridge that are not subject to
Section 16 of the Exchange Act, and assistants and secretaries of insiders, and
certain other employees that may be designated from time to time by Oak Ridge’s
Compliance Officer.




a.

In addition to the restrictions related to the trading of Oak Ridge securities
as defined in Section 4 above, insiders shall not:








4







--------------------------------------------------------------------------------



i.

Purchase or sell any Oak Ridge securities except during the period commencing at
the opening of the fourth full day after earnings are released with respect to
the preceding fiscal quarter and ending twenty (20) days prior to the end of the
current fiscal quarter;




ii.

Not engage in short sales of Oak Ridge securities.




6.

Exceptions to the Policy




The restriction related to the trading of Oak Ridge securities as defined in
Section 4 above does not apply to the following item:




A)

The exercise of stock options for cash under any equity, pension or stock option
plan or any other plan later defined (but not the sale of such shares), since
the market price does not affect the exercise price stated in the agreement.




7.

Potential Criminal and/or Civil Liability and/or Disciplinary Action




The items set forth in this Policy are simply to be viewed as guidelines, not as
comprehensive coverage of all potential instances.  Appropriate judgment should
be exercised by each individual in connection with the purchase or sale of
securities.




Insiders found liable for insider trading may be subject to criminal penalties
of up to $1,000,000 and up to ten (10) years in jail for trading of securities
based on material non-public information.  In addition, insiders may also be
liable for conducting transactions improperly by any person to whom they have
disclosed the material non-public information.  The Securities and Exchange
Commission has imposed large penalties even when the disclosing person did not
profit, directly or indirectly, from the trade(s).  There are also civil
penalties of up to three times the profit gained or loss avoided that may be
imposed.




Oak Ridge may also be found liable for insider trading by any insider.  Oak
Ridge may be fined up to $2.5 million dollars as a criminal penalty, as well as
the greater of $1.0 million or three times the profit gained or loss avoided as
a result of an insider’s violation for civil penalties.




Furthermore, any employees who are found in violation of this Policy will be
subject to disciplinary action as outlined in the Employee Handbook, including
ineligibility of future participation in equity incentive plans or termination
of employment.




For all purposes of this Policy, Craig R. Nelson shall be designated as the
“Chief Compliance Officer.”  Mr. Nelson’s telephone number is 321-693-9107; and
his e-mail address is cnelson@oakridgeenergytech.com.




All communications of every kind hereunder shall be in writing or shall be of no
effect.








5







--------------------------------------------------------------------------------

ACKNOWLEDGMENT CONCERNING INSIDER TRADING POLICY




I,

, acknowledge that I have read and understand the Insider Trading Policy of Oak
Ridge and that I agree to abide by the provisions stated therein.  I further
certify that I understand that failure to adhere to these rules will result in
serious consequences and may result in termination of my employment with Oak
Ridge.




Dated this ____ day of

 201_.




Signature:  




Name:





6





